Case 8:20-cv-00186-JLS-JDE Document 17 Filed 04/21/20 Page 1 of 6 Page ID #:158



     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00186-JLS-JDE                                       Date: April 21, 2020
 Title: Raeann Lopez et al v. Ford Motor Company et al.

     Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

         Terry Guerrero                                             N/A
         Deputy Clerk                                          Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:               ATTORNEYS PRESENT FOR DEFENDANT:

                  Not Present                                  Not Present

 PROCEEDINGS:         (IN CHAMBERS) ORDER DEYNYING PLAINTIFFS’ MOTION
                      TO REMAND (Doc. 10)

         Before the Court is a Motion to Remand this action to Orange County Superior
 court filed by Plaintiffs Raeann Lopez and Annette Meza. (Mot. Doc. 10.) Defendant
 Ford Motor Company opposed, and Plaintiffs replied. (Opp., Doc. 11; Reply, Doc. 13.)
 The Court finds this matter appropriate for decision without oral argument. Fed. R. Civ.
 P. 78; C.D. Cal. R. 7-15. Accordingly, the hearing set for April 24, 2020, at 10:30 a.m.,
 is VACATED. For following reasons, the Court DENIES Plaintiffs’ Motion to Remand.

I.        BACKGROUND

        Plaintiffs, residents of the city of Whittier, California, filed this “lemon law”
 action in Orange County Superior Court on December 16, 2019. (Compl., Doc. 1-2.)
 Plaintiffs allege that they purchased a new 2018 Ford Focus, VIN No.
 1FADP3E24JL322624 (the “Subject Vehicle”), on July 11, 2018 for consideration
 totaling $27,637.12, to be paid over the course of an installment contract. (Id. ¶¶ 5-6.)
 They further allege that along with the purchase of the Subject Vehicle, Defendant Ford
 issued written warranties, and other express and implied warranties, whereby it
 guaranteed the vehicle’s components in terms of materials and workmanship and
 committed to performing any repairs or other work needed to “conform [the vehicle] to
 the promises and affirmations of fact made” and to ensure that it remained “free from any


                                CIVIL MINUTES – GENERAL                                 1
 Case 8:20-cv-00186-JLS-JDE Document 17 Filed 04/21/20 Page 2 of 6 Page ID #:159



      ____________________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 5:20-cv-00186-JLS-JDE                                        Date: April 21, 2020
  Title: Raeann Lopez et al v. Ford Motor Company et al.
  defects in material and workmanship.” (Id. ¶ 8.) Following their purchase, Plaintiffs
  aver that among other defects, the Subject Vehicle experienced a “faulty A/C system and
  persistent mold smells in the vehicle cabin.” (Id. ¶ 11.) Despite Plaintiffs’ delivery of
  the Subject Vehicle to Ford-authorized service and repair facilities, Ford has not repaired
  the vehicle to conform it to the applicable warranties. (Id. ¶¶ 10, 12, 13.)
         In their Complaint, Plaintiffs assert claims for: (1) breach of the implied warranty
  of merchantability under the Song-Beverly Consumer Warranty Act, California Civil
  Code § 1790 et seq. and (2) breach of express warranty under the Song-Beverly
  Consumer Warranty Act. (Compl. ¶¶ 14-34.) They do not state the exact total amount of
  damages sought but note that they specifically seek: (1) replacement or restitution; (2)
  incidental damages; (3) consequential damages; (4) civil penalty under the Song-Beverly
  Act, in an amount not to exceed two times the amount of Plaintiffs’ actual damages; (5)
  attorney’s fees; (6) costs; (7) the difference between the value of the Subject Vehicle as
  accepted and the value the vehicle would have had if it had been as warranted; (8) other
  remedies under Division 2, Chapters 5 and 6 of the California Commercial Code; and (9)
  interest. (See Prayer for Relief, Compl. at 7-8.)
         BMW removed the action to this Court on January 29, 2020, asserting that an
  exercise of federal diversity jurisdiction is appropriate under 28 U.S.C. §§ 1332, 1441,
  1446. (Notice of Removal, Doc. 1.) In the Notice of Removal, removal is characterized
  as proper because (1) the parties are diverse, and (2) the amount in controversy exceeds
  $75,000. (Id. ¶¶ 11-25.)

II.        LEGAL STANDARD

         A defendant may remove a case that was filed in state court to a federal court in
  the same district and division if the federal court would have had original jurisdiction
  over the action. See 28 U.S.C. § 1441(a)-(b); Caterpillar Inc. v. Williams, 482 U.S. 386,
  392 (1987). Generally, subject matter jurisdiction is based on the presence of a federal
  question, see 28 U.S.C. § 1331, or complete diversity between the parties, see 28 U.S.C.
  § 1332. Thus, “[a] defendant may remove an action to federal court based on federal
  question jurisdiction or diversity jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d


                                CIVIL MINUTES – GENERAL                                   2
  Case 8:20-cv-00186-JLS-JDE Document 17 Filed 04/21/20 Page 3 of 6 Page ID #:160



        ____________________________________________________________________________
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

       Case No. 5:20-cv-00186-JLS-JDE                                           Date: April 21, 2020
       Title: Raeann Lopez et al v. Ford Motor Company et al.
       1039, 1042 (9th Cir. 2009). A federal court has diversity jurisdiction under 28 U.S.C.
       § 1332 if the amount in controversy exceeds $75,000 and the parties to the action are
       citizens of different states. See 28 U.S.C. § 1332(a). However, “[i]t is to be presumed
       that a cause lies outside the limited jurisdiction of the federal courts and the burden of
       establishing the contrary rests upon the party asserting jurisdiction.” Hunter, 582 F.3d at
       1042 (quoting Abrego Abrego v. Dow Chemical Co., 443 F.3d 676, 684 (9th Cir. 2006)
       (internal quotation marks omitted)). Courts “strictly construe the removal statute against
       removal jurisdiction,” and “the defendant always has the burden of establishing that
       removal is proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
               Under the removal procedures provided by 28 U.S.C. § 1446(a), “a defendant's
       notice of removal need include only a plausible allegation that the amount in controversy
       exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v.
       Owens, 574 U.S. 81, 89 (2014). However, “if it is unclear what amount of damages the
       plaintiff has sought … then the defendant bears the burden of actually proving the facts to
       support jurisdiction, including the jurisdictional amount.” Gaus, 980 F.2d at 566-67.
       “Additionally, ‘[i]n the event that the plaintiff [contests] the defendant's allegations ... the
       court decides, by a preponderance of the evidence, whether the amount-in-controversy
       requirement has been satisfied.’” Briest v. Knot Standard LLC, No. 2:19-cv-09630-
       ODW(SSx), 2020 WL 1061792, at *2 (C.D. Cal. Mar. 5, 2020) (citing Dart, 574 U.S. at
       88); see also Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.
       2003).

III.          DISCUSSION

               In the instant Motion, Plaintiffs contend a remand to state court is necessary
       because Ford has not made a sufficient showing as to either the amount in controversy or
       diversity of the parties’ citizenship. They are incorrect on both counts.
               As to amount in controversy, Plaintiffs assert that even though they affirmatively
       allege that the total amount of consideration due under the Subject Vehicle’s purchase
       contract is $27,637.12 (Compl. ¶ 6) and they “sustained damage in amount actually paid
       or payable under the contract” (id. ¶ 21), the amount in controversy in this matter is


                                     CIVIL MINUTES – GENERAL                                        3
Case 8:20-cv-00186-JLS-JDE Document 17 Filed 04/21/20 Page 4 of 6 Page ID #:161



     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 5:20-cv-00186-JLS-JDE                                              Date: April 21, 2020
 Title: Raeann Lopez et al v. Ford Motor Company et al.
 unclear, and Ford has not provided sufficient evidence or pointed to specific factual
 allegations demonstrating that the jurisdictional threshold has been exceeded. (Mot. at 3-
 5.) This argument is misguided. In analyzing the amount in controversy, “the facts
 alleged in the complaint [are] taken as true.” Campbell v. Vitran Exp., Inc., 471 F. App'x
 646, 648 (9th Cir. 2012). As just mentioned, Plaintiffs affirmatively allege they have
 suffered actual damages in the amount of $27,637.12. (Compl. ¶¶ 6, 21.) Further, they
 seek civil penalties up to two times the amount of their actual damages under the Song-
 Beverly Act, as provided by California Civil Code Section 1794 (c), (e). (See Prayer for
 Relief.) “Courts as a matter of law, calculate the amount in controversy based upon the
 maximum amount of civil penalties available to plaintiff.”1 Saulic v. Symantec Corp.,
 No. SA CV 07-610 AHS (PLAx), 2007 WL 5074883, at *4 (C.D. Cal. Dec. 26, 2007)
 (collecting cases). Thus, setting aside the number of other remedies sought, such as
 statutorily authorized attorney’s fees under the Song-Beverly Act, see Brady v.
 Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1010 (N.D. Cal. 2002), it is facially
 apparent from the Complaint that plaintiffs, under their prayer for actual damages and a
 civil penalty alone, have placed more than $75,000 at issue in this dispute.2
         Nevertheless, Plaintiffs argue, without citation to any legal authority, that Ford has
 “failed to address . . . potential deductions frequently sought in cases such as [this one].”
 (See Mot. at 5.) But here, “[t]he ultimate inquiry is what amount is put ‘in controversy’
 by the plaintiff's complaint, not what a defendant will actually owe.” Cain v. Hartford
 Life & Acc. Ins. Co., 890 F. Supp. 2d 1246, 1249 (C.D. Cal. 2012). And Ford has
 sufficiently established that the jurisdictional threshold has been exceeded by pointing to
 the clear allegations of the Complaint. See Carlos v. Jaguar Land Rover N. Am., LLC,
 No. CV 19-1318-GW(FFMX), 2019 WL 2068465, at *2 (C.D. Cal. May 10, 2019). The
 only potential deduction discussed by Plaintiffs with any degree of specificity is the
 mileage setoff applicable to Song-Beverly claims under California Civil Code Section
 1793.2(d). (See Mot. at 5; Reply at 3.) That “set-off amount is determined by


 1
   As such, Plaintiffs are wrong in asserting, without any support, that Defendant is somehow
 required to provide evidence of the amount of civil penalties to which Plaintiffs may be entitled.
 (See Mot. at 5.)
 2
   $27,637.12 in actual damages + $55,274.24 via civil penalty = $82,911.36

                                CIVIL MINUTES – GENERAL                                          4
Case 8:20-cv-00186-JLS-JDE Document 17 Filed 04/21/20 Page 5 of 6 Page ID #:162



     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 5:20-cv-00186-JLS-JDE                                           Date: April 21, 2020
 Title: Raeann Lopez et al v. Ford Motor Company et al.
 multiplying the ‘actual price of the new motor vehicle paid or payable by the buyer ... by
 a fraction having its denominator 120,000 and having as its numerator the number of
 miles traveled by the new motor vehicle prior to the time the buyer delivered the vehicle’
 for correction of the problem.” Brady, 243 F. Supp. 2d at 1007 (citing Cal. Civ. Code §
 1793.2(d)(2)(C)-(D)). Peculiarly, even though Plaintiffs suggest that the setoff must be
 considered, they have failed to inform the Court of how many miles the Subject Vehicle
 was driven prior to delivery to Ford, or even the mileage presently reflected by the
 odometer. Perhaps that is because the Carfax vehicle history report provided by Ford
 shows that by December 31, 2019, a date after Plaintiffs filed their complaint in state
 court, the Subject Vehicle had been driven 10,627 miles. (Subject Vehicle Carfax at 2,
 Dorenkamp Decl. Ex. C, Doc. 11-3.) Accordingly, even assuming the applicability of the
 mileage setoff at this stage and operating under the logical impossibility that December
 31, 2019 was the date on which Plaintiffs first delivered the vehicle for correction of the
 problems it was allegedly experiencing, the amount placed in controversy under
 Plaintiffs’ request for actual damages and civil penalties under Song-Beverly alone,
 would still exceed $75,000.3 Accordingly, the Court finds that the amount in controversy
 requirement has been satisfied by a preponderance of the evidence.
         As to diversity of citizenship, Plaintiffs contend that because the complaint merely
 alleges that Plaintiffs are “residents of California,” Ford may not rely on the allegation to
 establish domicile and citizenship for the purposes of removal. (Mot. at 6-9.) Indeed, it
 is true that “[t]he natural person's state citizenship is [] determined by her state of
 domicile, not her state of residence,” and “[a] person's domicile is her permanent home,
 where she resides with the intention to remain or to which she intends to return.” Kanter
 v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). However, Plaintiffs rest their
 argument entirely on (1) Metropoulos v. BMW of N. Am., CV 17-982 PA (ASx), 2017
 WL 564205 (C.D. Cal. Feb. 9, 2017), and (2) Houston v. Bank of Am., CV 14-02786
 MMM (AJWx), 2014 WL 2958216 (C.D. Cal. Jun. 26, 2014). As noted in Holbrook v.


 3
  Under Cal. Civ. Code § 1793.2(d), the set-off percentage would be 8.86% (10,627/120,000),
 and the set-off amount $2,448.65 (.0886 x $27,637.12). As such, the amount of actual damages
 would be $25,188.47 and potential civil penalties would total $50,376.94 (2 x $25.188.47). The
 sum of those amounts is $75,565.41.

                               CIVIL MINUTES – GENERAL                                       5
 Case 8:20-cv-00186-JLS-JDE Document 17 Filed 04/21/20 Page 6 of 6 Page ID #:163



          ____________________________________________________________________________
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

      Case No. 5:20-cv-00186-JLS-JDE                                             Date: April 21, 2020
      Title: Raeann Lopez et al v. Ford Motor Company et al.
  Ford Motor Company, the reasoning of those cases cannot survive Ehrman v. Cox
  Communications, Inc., 932 F.3d 1223 (9th Cir. 2019). No. CV 20-840-GW-PJWX, 2020
  WL 1809667, at *2 (C.D. Cal. Apr. 9, 2020). In Erhman, “[t]he Ninth Circuit rejected
  the plaintiff's argument that the allegations of citizenship were insufficient, [finding] that
  ‘a defendant's allegations of citizenship may be based solely on information and belief,’
  and that where, as here, the allegations are ‘unchallenged factually,’ they are sufficient to
  plead diversity.” Id. at *2 (citing Erhman, 932 F.3d at 1225, 1227) (collecting cases and
  explaining that since Erhman, counts in this district have found citizenship allegations
  like Ford’s to be satisfactory). Plaintiffs affirmatively allege they are California residents
  and make no effort to argue, let alone provide evidence, that they are domiciled anywhere
  other than California. (See Mot.; Reply.) Absent any factual challenge, Ford’s
  allegations of citizenship are sufficient.4 Accordingly, Ford has adequately alleged that
  Plaintiffs are citizens of California and, as Ford is a Delaware corporation with its
  principal place of business in Michigan (Notice of Removal ¶ 23), has established
  diversity of citizenship.
          Because Ford has sufficiently (1) demonstrated that the amount of controversy in
  this case exceeds $75,000 and (2) alleged that there is diversity of citizenship among the
  parties, removal to federal court was proper.

IV.            CONCLUSION

               For the foregoing reasons, Plaintiffs’ Motion to Remand is DENIED.

                                                                               Initials of Preparer: tg




      4
        Even if evidence were required, Ford has provided (1) Transunion reports demonstrating
      Plaintiffs’ longstanding California residence, and hence indicating a California domicile and (2)
      a vehicle history report showing that the Subject Vehicle was registered and serviced solely in
      California. (Lopez Transunion Report, Dorenkamp Decl. Ex. A, Doc. 11-1; Meza Transunion
      Report, Dorenkamp Decl. Ex. B, Doc. 11-2; Subject Vehicle Carfax.)

                                     CIVIL MINUTES – GENERAL                                         6
